Exhibit 10.11

PETRO-TECHNICAL SERVICES AGREEMENT, DATED AS OF FEBRUARY 17, 2011

BETWEEN ATLAS ENERGY, INC. AND ATLAS PIPELINE HOLDINGS, L.P. SPECIFIC

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED, AS MARKED BY THREE

ASTERISKS (***), BECAUSE CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS

BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED

WITH THE SECURITIES AND EXCHANGE COMMISSION.

[Redacted Copy]

Specific terms in this exhibit have been redacted, as marked by three asterisks
(***), because

confidential

treatment for those terms has been requested. The redacted material has been
separately filed

with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Execution Version

PETRO-TECHNICAL SERVICES AGREEMENT

BY AND AMONG

ATLAS ENERGY, INC.

AND

ATLAS PIPELINE HOLDINGS, L.P.

DATED AS OF FEBRUARY 17, 2011



--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

     1   

Section 1.1 Definitions

     1   

ARTICLE II PROVISION AND PURCHASE OF PETRO-TECHNICAL SERVICES

     3   

Section 2.1 Petro-Technical Services

     3   

Section 2.2 Monthly Invoices

     3   

Section 2.3 Payment Disputes

     3   

Section 2.4 Changes; Termination Of Services

     4   

Section 2.5 Project Managers

     4   

Section 2.6 Compliance with Laws and Governmental Requirements

     4   

Section 2.7 Third Party Limitations

     4   

ARTICLE III OPERATOR’S INSURANCE

     5   

Section 3.1 Atlas’ Insurance

     5   

Section 3.2 Subcontractors’ Insurance

     5   

ARTICLE IV LIMITATION ON LIABILITY

     6   

Section 4.1 Limitation of Liability

     6   

Section 4.2 Obligation To Reperform; Liabilities

     6   

Section 4.3 Indemnity

     6   

Section 4.4 Exclusion of Other Remedies

     7   

ARTICLE V FORCE MAJEURE

     7   

Section 5.1 Force Majeure

     7   

ARTICLE VI MISCELLANEOUS

     7   

Section 6.1 Termination

     7   

Section 6.2 Effect Of Termination On Fees And Other Provisions

     8   

Section 6.3 Treatment of Confidential and Proprietary Information; Intellectual
Property Rights

     8   

Section 6.4 Taxes

     9   

Section 6.5 Books and Records

     9   

Section 6.6 Audit Assistance

     10   

Section 6.7 Notices

     10   

Section 6.8 No Partnership

     11   

Section 6.9 No Agency

     11   

Section 6.10 Subcontractors

     11   

Section 6.11 Severability

     11   



--------------------------------------------------------------------------------

Section 6.12 Further Assurances

     11   

Section 6.13 Assignment; Successors and Assigns

     11   

Section 6.14 Entire Agreement

     12   

Section 6.15 Amendments

     12   

Section 6.16 Third Party Beneficiaries

     12   

Section 6.17 Governing Law; Jurisdiction

     12   

Section 6.18 Dispute Resolution

     13   

Section 6.19 Conflict of Interest

     13   

Section 6.20 Headings

     13   

Section 6.21 Rules of Construction

     14   

Section 6.22 Counterparts

     14   

SCHEDULE 1.1 PETRO-TECHNICAL WELLS

     i   

SCHEDULE 2.1 PETRO-TECHNICAL SERVICES

     ii   

SCHEDULE 2.5 INITIAL PROJECT MANAGERS

     iii   



--------------------------------------------------------------------------------

PETRO-TECHNICAL SERVICES AGREEMENT

This PETRO-TECHNICAL SERVICES AGREEMENT, dated as of February 17, 2011 (this
“Agreement”), is by and between ATLAS ENERGY, INC., a Delaware corporation
(“Atlas”), and ATLAS PIPELINE HOLDINGS, L.P., a Delaware limited partnership
(“AHD”).

RECITALS

WHEREAS, Atlas, AHD, Atlas Energy Resources, LLC and Atlas Pipeline Holdings GP,
LLC (“AHD GP”) have entered into a Transaction Agreement, dated as of
November 8, 2010 and amended as of February 17, 2011 (as amended, modified or
supplemented from time to time in accordance with its terms, the “Transaction
Agreement”);

WHEREAS, in connection with the Transaction Agreement, the Parties (as defined
below) agreed that, from and after the Closing (as defined in the Transaction
Agreement), Atlas shall provide or cause to be provided to AHD certain
petro-technical services in connection with wells to be drilled and completed by
AHD, in accordance with the terms and subject to the conditions set forth in
this Agreement; and

WHEREAS, the Transaction Agreement requires execution and delivery of this
Agreement by Atlas and AHD on or prior to the Closing Date (as defined in the
Transaction Agreement).

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained in this Agreement, the Parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions.

(a) Unless otherwise defined in this Agreement, all capitalized terms used in
this Agreement shall have the same meaning as in the Transaction Agreement.

(b) The following capitalized terms shall have the following respective meanings
when used herein with initial capital letters:

“Agreement” has the meaning set forth in the preamble hereto.

“AHD” has the meaning set forth in the preamble hereto.

“AHD GP” meaning set forth in the recitals hereto.

“Atlas” has the meaning set forth in the preamble hereto.

“Auditing Entity” has the meaning set forth in Section 6.6.

“Cancelled Services” has the meaning set forth in Section 2.4(b).



--------------------------------------------------------------------------------

“Confidential Information” has the meaning set forth in Section 6.3(a).

“CPR” has the meaning set forth in Section 6.18(b).

“Dispute” has the meaning set forth in Section 6.18(a).

“Due Date” has the meaning set forth in Section 2.2.

“Force Majeure” means, with respect to a Party, an event beyond the control of
such Party (or any Person acting on its behalf), which by its nature could not
have been reasonably foreseen by such Party (or such Person) or, if it could
have been reasonably foreseen, was unavoidable, and includes to the extent
consistent with the foregoing: (a) lightning, storms, earthquakes, landslides,
floods, washouts and other acts of God; (b) fires, explosions, ruptures,
breakage of or accidents in or to pipeline, plant, machinery, equipment or
storage facility; (c) strikes, lockouts or other labor disturbances; (d) civil
disturbances, sabotage, war (declared or undeclared), blockades, insurrections,
vandalism, riot, acts of terrorism or epidemics; (e) arrests and restraints by
governments or governmental agencies; (f) failure of energy sources or
distribution facilities; or (g) the order of any court.

“Gross Receipts Taxes” means gross receipts taxes limited to those imposed upon
the privilege of conducting business activity and excludes sales, use, value
added, goods and services and other excise fees that may be passed through to
the recipient under state tax law, including withholdings, assessments or
charges imposed by any tax authority and any penalties, interest and fines or
additions attributable to or imposed on or with respect to any such assessments.
The Michigan Business Tax shall be considered a Gross Receipts Tax.

“Parties” means Atlas and AHD, and “Party” means any one of them.

“Personal Data” has the meaning set forth in Section 6.3(b).

“Petro-Technical Services” means the services set forth on Schedule 2.1.

“Petro-Technical Services Fee” has the meaning set forth in Section 2.1(d).

“Petro-Technical Wells” means the wells listed on Schedule 1.1 hereto and such
other additional wells as the Parties may mutually agree, whereupon Schedule 1.1
shall be amended to reflect such additional wells.

“Proprietary Information” has the meaning set forth in Section 6.3(c).

“Representatives” means a Person’s Affiliates and the directors, officers,
employees, agents and advisors (including, without limitation, attorneys,
accountants, consultants, bankers, financial advisors and any representatives of
those advisors) of such Person or any of its Affiliates.

“Term” has the meaning set forth in Section 6.1.

“Transaction Agreement” meaning set forth in the recitals hereto.

 

2



--------------------------------------------------------------------------------

ARTICLE II

PROVISION AND PURCHASE OF PETRO-TECHNICAL SERVICES

Section 2.1 Petro-Technical Services.

(a) During the Term, except as terminated earlier pursuant to Section 6.1,
(i) Atlas agrees to provide the Petro-Technical Services for the Petro-Technical
Wells, and (ii) AHD agrees to pay the applicable Petro-Technical Services Fee
for each such Petro-Technical Service provided.

(b) The Petro-Technical Services may be directly provided by Atlas or may be
provided through any of its Affiliates or subcontractors, and the
Petro-Technical Services shall be provided to such AHD Group member as may be
designated from time-to-time by AHD.

(c) Subject to Section 2.6, all Petro-Technical Services provided by Atlas and
its Affiliates and subcontractors hereunder shall be performed using
commercially reasonable efforts, skill and judgment. Without limiting the
foregoing, all Petro-Technical Services shall be provided in a timely and
professional workmanlike manner, consistent with applicable Law and standards or
principles governing the Petro-Technical Services.

(d) Atlas shall be entitled to a fee for the Petro-Technical Services it
performs under this Agreement (the “Petro-Technical Services Fee”) representing
the actual costs (both direct and incidental) incurred by Atlas, its Affiliates
or subcontractors, in the performance of the Petro-Technical Services, but in no
event shall such costs exceed market-based rates in the following geographic and
surrounding areas: Pittsburgh, Pennsylvania, as to the Petro-Technical Wells
located in Pennsylvania; and Traverse City, Michigan, as to the Petro-Technical
Wells located outside of Pennsylvania, in each case for the provision of the
same or similar services.

Section 2.2 Monthly Invoices. Atlas shall invoice AHD on a monthly basis for all
Petro-Technical Services provided during the prior month. Such invoices shall
identify the applicable Petro-Technical Services provided for such month, on a
work-order basis as set forth in Schedule 2.1, and the Petro-Technical Services
Fees payable for each such Petro-Technical Service. All invoices shall be due
and payable thirty (30) days from the date AHD receives the applicable invoice
(the “Due Date”).

Section 2.3 Payment Disputes. Payment of any invoice shall not prejudice the
right of AHD to protest or question the correctness thereof; provided however,
all invoices rendered to AHD by Atlas during any calendar year shall
conclusively be presumed to be true and correct after six (6) months following
the end of any such calendar year, unless within said six (6) month period AHD
disputes any invoice or portion thereof, by providing Atlas written notice of
the disputed amounts, together with a statement of the particulars of the
dispute, including the calculations with respect to any errors or inaccuracies
claimed. No adjustments favorable to AHD shall be made unless the foregoing time
requirements have been satisfied. AHD shall not be entitled to withhold any such
disputed amounts. The forgoing payment dispute and adjustment process shall be
the exclusive remedy for addressing payment disputes between the Parties.

 

3



--------------------------------------------------------------------------------

Section 2.4 Changes; Termination Of Services.

(a) The Parties may, at any time during the Term, mutually agree in writing to
change the nature, extent or duration of performance of any or all
Petro-Technical Services hereunder.

(b) If AHD should in its sole discretion, at any time during the Term, cease to
require Atlas or any of its Affiliates or subcontractors to undertake any part
of the Petro-Technical Services (the “Cancelled Services”), AHD may give written
notice to such effect to Atlas. Atlas and its Affiliates and subcontractors
shall, as soon as reasonably practicable following the receipt of such notice,
cease to provide the Cancelled Services.

Section 2.5 Project Managers. Atlas and AHD shall each appoint an individual to
act as its project manager to deal with issues arising out of the performance of
this Agreement, and such individuals shall discuss such issues as often as
reasonably necessary in order to facilitate the orderly provision of the
Petro-Technical Services by Atlas. The initial project managers are set forth on
Schedule 2.5.

Section 2.6 Compliance with Laws and Governmental Requirements. Notwithstanding
anything to the contrary in this Agreement, Atlas shall comply (and cause each
Affiliate or subcontractor providing any of the Petro-Technical Services to
comply) with (i) all Laws applicable to the provision by it (or such Affiliate
or subcontractor) of the Petro-Technical Services hereunder; and (ii) the
accounting and reporting requirements of any Governmental Entity having
jurisdiction over it or its Affiliates or subcontractors with respect to their
respective activities related to Atlas’ or its Affiliates’ or subcontractors’
performance of the Petro-Technical Services.

Section 2.7 Third-Party Limitations. Each Party acknowledges and agrees that the
Petro-Technical Services provided by Atlas through third parties or using third
party Intellectual Property are subject to the terms and conditions of any
applicable agreements between Atlas and such third parties. Atlas shall use
commercially reasonable efforts to (i) obtain any necessary consents from such
third parties in order to provide such Petro-Technical Services or (ii) if any
such consent is not obtained, provide acceptable alternative arrangements to
provide the relevant Petro-Technical Services sufficient for AHD’s and
Resource’s purposes. All costs associated with (i) and (ii) above shall be borne
by AHD or Resources, as applicable; provided that such costs shall not be
incurred without the prior written consent (which may be provided by electronic
mail) of AHD or Resources, as applicable. If any such acceptable alternative
arrangement is not reasonably available or AHD or Resources, as applicable, does
not consent in writing to pay such additional costs, the Parties shall negotiate
in good faith reasonable modifications of the Petro-Technical Services such that
such consents are not required for the performance of such affected
Petro-Technical Services or, if after such good-faith negotiation the Parties
are unable to agree upon such modifications, Atlas shall not be required to
provide such Petro-Technical Service.

 

4



--------------------------------------------------------------------------------

ARTICLE III

OPERATOR’S INSURANCE

Section 3.1 Atlas’ Insurance. So long as Atlas is providing Petro-Technical
Services under this Agreement, Atlas shall obtain and maintain at its own
expense (a) all required workmen’s compensation insurance and comprehensive
general public liability insurance in amounts and coverage not less than
$1,000,000 per person per occurrence for personal injury or death and $1,000,000
for property damage per occurrence. Subject to the above limits, Atlas’ general
public liability insurance shall be in all respects comparable to that generally
maintained in the industry with respect to services of the type to be rendered
and activities of the type to be conducted under this Agreement. The insurance
required to be provided by Atlas pursuant to this Section 3.1 shall, if
permitted by such entity’s insurance carrier:

(a) name AHD and the applicable AHD Group member as additional insureds; and

(b) provide that at least thirty (30) days’ prior notice of cancellation and any
other adverse material change in the policy shall be given to AHD and the
applicable AHD Group member.

However, AHD shall, or shall cause the applicable AHD Group member to, reimburse
Atlas for the additional cost, if any, of including it as an additional insured
party under Atlas’ insurance. Current copies of all policies or certificates of
Atlas’ insurance coverage shall be delivered to AHD on request. It is understood
and agreed that Atlas’ insurance coverage may not adequately protect the
interests of AHD and that AHD shall carry at its expense the excess or
additional general public liability, property damage, and other insurance, if
any, as it deems appropriate.

NOTWITHSTANDING THE FOREGOING, and without limitation of the provisions set
forth in Article IV herein, Atlas may provide AHD with certification of
self-insurance for the insurance and endorsements required under this
Section 3.1; provided, that none of AHD, or any applicable AHD Group entity
shall be entitled to file claims under this Agreement against Atlas’
self-insurance for any reason whatsoever.

Section 3.2 Subcontractors’ Insurance. Atlas shall require all of its
subcontractors to carry all required insurance that is otherwise required of
Atlas pursuant to Section 3.1 with respect to the Services such subcontractor is
solicited to provide.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

LIMITATION ON LIABILITY

Section 4.1 Limitation of Liability.

(a) NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, (i) EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, ATLAS MAKES NO WARRANTY, EXPRESS OR
IMPLIED, WITH RESPECT TO THE PETRO-TECHNICAL SERVICES, INCLUDING THE WARRANTIES
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR THAT THE PERFORMANCE
OF SUCH PETRO-TECHNICAL SERVICES WILL RESULT IN THE DISCOVERY OR PRODUCTION OF
OIL AND/OR GAS IN ANY QUANTITIES, IF ANY; (ii) THE PETRO-TECHNICAL SERVICES ARE
PROVIDED ON AN “AS IS, WHERE IS” BASIS; AND (iii) THE SOLE AND EXCLUSIVE REMEDY
OF AHD IN THE EVENT OF A BREACH OF THIS AGREEMENT BY ATLAS SHALL BE (A) AS SET
FORTH IN SECTION 6.1, AND (B) THE RIGHT TO REPERFORMANCE PURSUANT TO SECTION
4.2.

(b) Notwithstanding anything to the contrary contained in the Transaction
Agreement or this Agreement, Atlas shall not be liable to AHD or any of its
Representatives, whether in contract, tort (including negligence and strict
liability) or otherwise, at law or equity, for any consequential, special or
punitive damages whatsoever, which in any way arise out of, relate to or are a
consequence of, the performance or nonperformance by Atlas (including any
Representatives of Atlas and any subcontractors or third-party providers, in
each case, providing the applicable Petro-Technical Services) under this
Agreement or the provision of any Petro-Technical Services under this Agreement,
including with respect to loss of profits, business interruptions or claims of
customers.

Section 4.2 Obligation To Reperform; Liabilities. In the event of any breach of
this Agreement by Atlas or any of its Affiliates or subcontractors with respect
to the provision of any Petro-Technical Services, with respect to which Atlas or
such Affiliate or subcontractor can reasonably be expected to reperform in a
commercially reasonable manner, Atlas shall, and shall cause any applicable
Affiliate or subcontractor to promptly correct in all material respects such
error, defect or breach or reperform in all material respects such
Petro-Technical Services at the request of AHD and at the sole cost and expense
of Atlas. Any request for reperformance in accordance with this Section 4.2 by
AHD must be in writing and specify in reasonable detail the particular error,
defect or breach, and such request must be made no more than sixty (60) days
from the date such breach occurred.

Section 4.3 INDEMNITY.

(a) AHD AGREES TO RELEASE, DISCHARGE, DEFEND, INDEMNIFY, AND HOLD HARMLESS
ATLAS, ITS AFFILIATES, AND THE EMPLOYEES AND AGENTS OF ATLAS AND ITS AFFILIATES,
FROM AND AGAINST ALL CLAIMS, CAUSES OF ACTION, LIABILITIES, PENALTIES, FINES,
JUDGMENTS, PAYMENTS, DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING BUT NOT
LIMITED TO COURT COSTS AND ATTORNEYS’ FEES AND EXPERT WITNESS FEES, COSTS OF
INVESTIGATING CLAIMS, SITE ASSESSMENTS, TESTING AND REMEDIAL ACTIONS) INCURRED
OR PAID IN CONNECTION WITH SUCH CLAIMS, ARISING FROM OR ASSOCIATED WITH ATLAS’
ACTS, OMISSIONS, AND CONDUCT OF OPERATIONS UNDER THIS AGREEMENT. AHD’S RELEASE,
DEFENSE AND INDEMNITY OBLIGATIONS HEREUNDER APPLY WITHOUT LIMITATION TO ACTS AND
OMISSIONS OF ATLAS, ITS AFFILIATES, AND THE EMPLOYEES AND AGENTS OF ATLAS AND
ITS AFFILIATES REGARDLESS OF THE NEGLIGENCE (WHETHER SOLE, CONTRIBUTORY,
COMPARATIVE, CONCURRENT, ACTIVE, PASSIVE, SIMPLE OR GROSS), BREACH OF CONTRACT,
BREACH OF WARRANTY, STRICT LIABILITY, REGULATORY LIABILITY, STATUTORY LIABILITY,
OR OTHER FAULT OR RESPONSIBILITY OF ATLAS, ITS AFFILIATES, THE EMPLOYEES AND
AGENTS OF ATLAS AND ITS AFFILIATES, OR ANY OTHER PERSON OR PARTY.

 

6



--------------------------------------------------------------------------------

(b) The provisions of this Section 4.3 will survive termination of this
Agreement.

Section 4.4 Exclusion of Other Remedies. The provisions of Sections 4.2 and 4.3
of this Agreement shall be the sole and exclusive remedies of the Parties for
any claim, loss, damage, expense or liability, whether arising from statute,
principle of common or civil law, principles of strict liability, tort, contract
or otherwise under this Agreement.

ARTICLE V

FORCE MAJEURE

Section 5.1 Force Majeure. Neither Party (nor any Person acting on its behalf)
shall have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation) under this Agreement so long as and to the
extent to which the fulfillment of such obligation is prevented, frustrated,
hindered or delayed as a consequence of circumstances of Force Majeure;
provided, that (i) such Party (or such Person) shall have exercised commercially
reasonable efforts to minimize the effect of Force Majeure on its obligations;
and (ii) the nature, quality and standard of care that Atlas shall provide in
delivering a Petro-Technical Service after a Force Majeure shall be
substantially the same as the nature, quality and standard of care that Atlas
provides to its Affiliates and its other business components with respect to
such Petro-Technical Service. In the event of an occurrence of a Force Majeure,
the Party whose performance is affected thereby shall give notice of suspension
as soon as reasonably practicable to the other stating the date and extent of
such suspension and the cause thereof, and such Party shall resume the
performance of such obligations as soon as reasonably practicable after the
removal of such cause. During the period of a Force Majeure, AHD shall be
entitled to seek an alternative service provider with respect to such
Petro-Technical Service(s) (and shall be relieved of the obligation to pay
Petro-Technical Service Fees, for such Petro-Technical Services(s) throughout
the duration of such Force Majeure) if a Force Majeure shall continue to exist
for more than 15 consecutive days.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Termination. The term of this Agreement (the “Term”) shall be for a
period of one (1) year from the date of this Agreement, and from month-to month
thereafter until cancelled by either Party for any reason whatsoever by giving
the other Party ninety (90) days written notice; provided, however, that (i) AHD
may terminate this Agreement by delivering thirty (30) days’ prior written
notice to Atlas, (ii) the Parties may mutually agree in writing to terminate
this Agreement at any time, (iii) either Party may terminate this Agreement if
the other Party has materially breached its covenants or obligations under this
Agreement, which breach cannot be or has not been cured within thirty (30) days
after the giving of written notice by the Party desiring to terminate this
Agreement and (iv) in no event shall the Term extend beyond eighteen (18) months
from the Closing Date; and provided further, however, that the covenants in
Sections 4.3 and 6.18 shall survive the termination of this Agreement
indefinitely.

 

7



--------------------------------------------------------------------------------

Section 6.2 Effect Of Termination On Fees And Other Provisions.

(a) Upon termination of this Agreement pursuant to Section 6.1, any
Petro-Technical Services Fees owing for Petro-Technical Services actually
performed prior to the date of termination shall be invoiced and paid in
accordance with Section 2.2.

(b) In the event of the expiration or termination of this Agreement, Atlas will
have no further obligation to provide the Petro-Technical Services and AHD will
have no obligation to pay any future fees relating to such Petro-Technical
Services, provided, however, that AHD will remain obligated to Atlas for payment
of any Petro-Technical Services Fees owing for Petro-Technical Services provided
prior to the effective date of termination of this Agreement. Any Party
nevertheless shall be entitled to seek any remedy to which it may be entitled
under this Agreement for the violation or breach by the other Party of any
agreement, covenant, representation, warranty, or indemnity contained in this
Agreement.

(c) Nothing contained in this Section 6.2 shall relieve any Party from liability
for (i) its intentional breach of any covenants or agreements contained herein
prior to termination or (ii) fraud or unlawful activity.

(d) In connection with the termination of this Agreement and the Petro-Technical
Services provided for herein, the provisions of this Agreement not relating
solely to the Petro-Technical Services shall survive any such termination, and
in connection with a termination of this Agreement, Article I, Article IV and
Article VI, shall continue to survive indefinitely.

Section 6.3 Treatment of Confidential and Proprietary Information; Intellectual
Property Rights.

(a) The Parties shall not, and shall cause all other persons providing
Petro-Technical Services or having access to information of the other Party that
is known to such Party as confidential or proprietary (other than information
that (i) is or becomes generally available to the public, other than as a result
of a disclosure by the disclosing Party not otherwise permissible hereunder,
(ii) the disclosing Party can demonstrate was or became available to the
disclosing Party from a source other than the other Party or (iii) is developed
independently by the disclosing Party without reference to the other
confidential information of the other Party) (collectively, “Confidential
Information”) not to, directly or indirectly, disclose, reveal, divulge or
communicate to any third parties, any such Confidential Information of the other
Party, except as permitted by applicable law or agreement of the Parties.

 

8



--------------------------------------------------------------------------------

(b) Each Party will process all personal data relating to the employees,
customers, contractors and suppliers of the Parties (“Personal Data”) it
processes on behalf of the other Party in accordance with all applicable Laws
and the other Party’s reasonable requests with respect to protecting Personal
Data, including but not limited to: restricting employee and agent/subcontractor
access to Personal Data, following the other Party’s instructions in connection
with processing Personal Data, not disclosing Personal Data to any third party
without the other Party’s written permission, applying appropriate security
measures to protect Personal Data, and deleting any Personal Data in its
possession or control at the expiry or termination of this Agreement unless
otherwise agreed between the Parties. In the event of any unauthorized,
unlawful, and/or unintended processing, access, disclosure, exposure,
alteration, loss, or destruction of Personal Data, the applicable Party will
immediately notify the other Party and cooperate with other Party’s reasonable
requests to investigate and remediate such incident and provide appropriate
response and redress.

(c) In the event that AHD comes into possession of any information reasonably
identified as the confidential and proprietary information of Atlas, whether
oral or written, including, but not limited to, product development information,
software, strategies, intellectual property, trademarks, copyrights, patents,
service marks, trade secrets (collectively herein after referred to as
“Proprietary Information”), AHD acknowledges that ownership of and title in and
to all such Proprietary Information, and any and all modifications thereof, is
and shall remain in Atlas and AHD does not acquire any ownership rights or title
in or to the Proprietary Information. AHD shall not copy such Proprietary
Information. Atlas reserves the right, in its sole discretion, to require the
deletion by AHD of any Proprietary Information. The Parties acknowledge and
agree that all intellectual property rights, including any Proprietary
Information, in or relating to the Petro-Technical Services or the provision
thereof, including any such intellectual property rights created or developed
during the Term, shall be owned by Atlas, and AHD hereby assigns any and all
rights that it may have or acquire therein to Atlas.

Section 6.4 Taxes.

(a) Without limiting any provisions of this Agreement, AHD shall bear any and
all sales, use, transaction and transfer taxes and other similar charges (and
any related interest and penalties) imposed on, or payable with respect to, any
fees or charges payable by it pursuant to this Agreement; provided, that any
applicable Gross Receipts Taxes shall be borne by Atlas unless Atlas is required
by law to obtain, or allowed to separately invoice for and obtain, reimbursement
of such taxes from AHD.

(b) Notwithstanding anything to the contrary in this Agreement, AHD shall be
entitled to withhold from any payments to Atlas any such taxes that AHD is
required by law to withhold and shall pay over such taxes to the applicable
taxing authority.

Section 6.5 Books and Records. Each Party shall keep and maintain books,
records, accounts and other documents sufficient to reflect accurately and
completely the transactions conducted, and all associated costs incurred,
pursuant to this Agreement. Such records shall include receipts, invoices,
memoranda, vouchers, inventories, timesheets and accounts pertaining to the
Petro-Technical Services, as well as complete copies of all contracts, purchase
orders, service agreements and other such arrangements entered into in
connection therewith.

 

9



--------------------------------------------------------------------------------

Section 6.6 Audit Assistance. Each Party and its Subsidiaries are or may be
subject to audit by Governmental Authorities, such Party’s third party or
internal auditor, such Party’s customers, or other Persons that are parties to
contracts with such Party, in each case pursuant to applicable Law, contractual
provision, or request of such Party’s board of directors (or its audit
committee) (an “Auditing Entity”). If an Auditing Entity exercises its right to
audit such first Party’s or any of its Subsidiary’s books, records, documents,
accounting practices or procedures, internal controls and procedures, or
operational, financial or legal practices and procedures, and such audit relates
to the Petro-Technical Services required to be provided to, or from, such first
Party hereunder, upon written request of such first Party, the other Party
shall, within a reasonable period of time, provide, at the sole cost and expense
of such first Party, all assistance, records and access reasonably requested by
such first Party in responding to such audits (including documents related to
testing methodologies, test results, audit reports of significant findings, and
remediation plans with respect to any deficiencies with respect to such other
Party’s internal controls or procedures, and work papers of such other Party’s
third party or internal auditor that relate to the matter being subject of such
audit), to the extent that such assistance, records or access is within the
reasonable control of such other Party and relates solely to the Petro-Technical
Services provided hereunder.

Section 6.7 Notices. Except with respect to routine communications by the
project managers, all notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile transmission with
receipt confirmed (followed by delivery of an original via overnight courier
service) or by registered or certified mail (postage prepaid, return receipt
requested) to the respective Parties at the following addresses (or at such
other address for a Party as shall be specified in a notice given in accordance
with this Section 6.7). Notices sent by email are ineffective. Notices that do
not comply with the requirements of this Section 6.7 are ineffective, and do not
impart actual or any other kind of notice.

(a) if to AHD, to:

1845 Walnut Street

Philadelphia, PA

Facsimile: (215) 761-0457

Attention: Chief Legal Officer

With a copy to:

Atlas Pipeline Holdings, L.P.

3500 Massillion Road, Suite 100

Uniontown, OH 44685

Facsimile: (330) 896-8518

Attention: Jeffrey Simmons

(b) if to Atlas:

Greg Hild

Westpointe Corporate Center One

1550 Coraopolis Heights Road

Moon Township, PA

Facsimile: (412) 262-2820

 

10



--------------------------------------------------------------------------------

Section 6.8 No Partnership. Nothing contained in this Agreement shall be
construed or implied as creating a partnership, agency, franchise, joint
venture, fiduciary or similar relationship between the Parties other than that
of independent contractors. Nothing in this Agreement shall be deemed to create
an employment relationship between a Party, on the one hand, and the employees
and/or agents of the other Party or any Affiliate or Subsidiary who performs the
Petro-Technical Services pursuant to this Agreement, or to make the Parties
joint employers thereof. No Party shall incur any debts or make any commitments
for the other Party, except to the extent, if at all, specifically provided
herein.

Section 6.9 No Agency. Nothing in this Agreement shall be deemed in any way or
for any purpose to constitute any Party an agent of another unaffiliated party
in the conduct of such other party’s business. Atlas and its Affiliates and
subcontractors shall act as an independent contractor and not as the agent of
any AHD Group member in performing such Petro-Technical Service, maintaining
control over its employees, its subcontractors and their employees and complying
with all withholding of income at source requirements, whether federal, state,
local or foreign.

Section 6.10 Subcontractors. Atlas may hire or engage one or more subcontractors
to perform any or all of its obligations under this Agreement; provided,
however, that (i) Atlas shall use the same degree of care in selecting any such
subcontractor as it would if such contractor was being retained to provide
similar services to Atlas and (ii) Atlas shall in all cases remain primarily
responsible for all of its obligations under this Agreement with respect to the
scope of the Petro-Technical Services, the standard for services as set forth in
Article II and the content of the Petro-Technical Services provided under this
Agreement.

Section 6.11 Severability. If any term or other provision of this Agreement is
held invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement shall remain in full force and effect. The Parties
further agree that if any provision contained herein is, to any extent, held
invalid or unenforceable in any respect under the Laws governing this Agreement,
they shall take any actions necessary to render the remaining provisions of this
Agreement valid and enforceable to the fullest extent permitted by applicable
Law and, to the extent necessary, shall amend or otherwise modify this Agreement
to replace any provision contained herein that is held invalid or unenforceable
with a valid and enforceable provision giving effect to the intent of the
Parties to the greatest extent legally permissible.

Section 6.12 Further Assurances. Each Party covenants and agrees that, without
any additional consideration, it shall execute and deliver any further legal
instruments and perform any acts that are or may become necessary to effectuate
this Agreement.

Section 6.13 Assignment; Successors and Assigns. Each Party may assign all of
its rights and obligations under this Agreement to any party other than an
Affiliate without the prior written consent of any other Party; however: (a) any
assignee or successor shall agree in writing to assume all of the assigning
Party’s obligations under this Agreement, (b) any assignee or successor to Atlas
must have the technical competence and the financial and operational capacity to
perform the Services, (c) the assigning Party shall provide a copy of such
agreement and the assignment to the non-assigning Party and (d) no such
assignment shall release the Parties from any liability or obligation arising
under this Agreement prior to the effective date of such assignment.

 

11



--------------------------------------------------------------------------------

Section 6.14 Entire Agreement. Except as otherwise expressly provided in this
Agreement, this Agreement constitutes the entire agreement of the Parties with
respect to the subject matter hereof and supersedes all prior agreements and
undertakings, both written and oral, between or on behalf of the Parties with
respect to the subject matter of this Agreement. In the event of any conflict
between this Agreement and the Transaction Agreement, the terms of this
Agreement shall control.

Section 6.15 Amendments. No provision of this Agreement, including any Schedules
to this Agreement, may be amended, supplemented or modified except by a written
instrument making specific reference to this Agreement or any such Schedules to
this Agreement, as applicable, signed by all the Parties.

Section 6.16 Third Party Beneficiaries. Except for the provisions of Article IV,
which are intended to be enforceable by the Persons respectively referred to
therein, this Agreement is for the sole benefit of the Parties and their
permitted successors and assigns and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person, including any
union or any employee or former employee of Atlas or AHD, any legal or equitable
right, benefit or remedy of any nature whatsoever, including any rights of
employment for any specified period, under or by reason of this Agreement.

Section 6.17 Governing Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to any conflicts of law rules (whether of the Commonwealth of
Pennsylvania or of any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the Commonwealth of Pennsylvania. The
Parties hereto agree that any Action seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement
(whether brought by any Party or any of its Affiliates or against any Party or
any of its Affiliates) shall be brought only in the Pennsylvania Court of Common
Pleas or, if such court shall not have jurisdiction, any federal court located
in the Commonwealth of Pennsylvania or other Pennsylvania state court, and each
of the Parties hereby irrevocably consents to the jurisdiction of such courts
(and of the appropriate appellate courts therefrom) in any such Action and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such Action in
any such court or that any such Action brought in any such court has been
brought in an inconvenient forum. Process in any such Action may be served on
any Party anywhere in the world, whether within or without the jurisdiction of
any such court. Without limiting the foregoing, each Party agrees that service
of process on such Party as provided in Section 6.7 shall be deemed effective
service of process on such Party.

 

12



--------------------------------------------------------------------------------

Section 6.18 Dispute Resolution.

(a) Subject to the limitation on remedies set forth in Section 4.4, in the event
of any dispute, controversy or claim arising out of or relating to the
transactions contemplated by this Agreement, or the validity, interpretation,
breach or termination of any provision of this Agreement, or calculation or
allocation of the costs of any Petro-Technical Service, including claims seeking
redress or asserting rights under any Law (each, a “Dispute”), a Party may send
written notice of the Dispute to the other Party detailing the Dispute. Upon
notice of any such Dispute, Atlas and AHD agree that the Atlas project manager
and the AHD project manager (or such other persons as Atlas and AHD may
designate) shall negotiate in good faith in an attempt to resolve such Dispute
amicably.

(b) If a Dispute described in Section 6.18(a) has not been resolved by the
Parties within thirty (30) days of receipt of written notice of the Dispute (or
such longer period as the Parties may agree) pursuant to Section 6.18(a), either
Party may, upon providing written notice to the other Party, institute binding
arbitration which shall be the exclusive method for resolution of any such
Disputes. The Federal Arbitration Act, 9 U.S.C. Sections 1-16 shall apply to and
govern the arbitration. The following procedures shall apply to the arbitration
proceeding: (a) the place of the arbitration hearing shall be a location
mutually agreed by the Parties, or if the Parties do not agree, Philadelphia,
Pennsylvania; (b) one unbiased arbitrator shall conduct the arbitral proceedings
in accordance with the International Institute for Conflict Prevention &
Resolution (“CPR”) rules in effect at the time, with the CPR being the
appointing authority; (c) the arbitrator, not any court, shall exclusively
determine all issues or arbitral jurisdiction and validity of this Agreement;
(d) the arbitrator does not have the power to award, nor shall the arbitrator
award, any punitive, indirect or consequential damages (however denominated);
(e) each Party shall bear its own costs of legal representation and witness
(fact and expert) expenses; (f) the arbitrator must render a reasoned award,
detailing the findings of fact and conclusions of Law upon which it is based, in
writing within ninety (90) days after the conclusion of the arbitration hearing;
and (g) the decision and/or award is final and binding on the Parties, and
judgment upon an award may be entered in any court of competent jurisdiction.

Section 6.19 Conflict of Interest. No director, employee, or agent of either
Party will give or receive any commission, fee, rebate, gift, or entertainment
of significant cost or value in connection with this Agreement. During the term
of this Agreement and for two years after termination of this Agreement, any
representatives authorized by either Party may audit the applicable records of
the other Party solely for the purpose of determining whether there has been
compliance with this provision. In the event a Party violates this Section, the
non-violating Party may, at its sole option, terminate this Agreement. The
provisions of this Section will survive termination of this Agreement.

Section 6.20 Headings. The descriptive headings of the several Articles and
Sections of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

 

13



--------------------------------------------------------------------------------

Section 6.21 Rules of Construction. Interpretation of this Agreement shall be
governed by the following rules of construction: (a) words in the singular shall
be held to include the plural and vice versa, and words of one gender shall be
held to include the other gender as the context requires; (b) references to the
terms Article, Section, paragraph and Schedule are references to the Articles,
Sections, paragraphs and Schedules of this Agreement unless otherwise specified;
(c) references to “$” shall mean U.S. dollars; (d) the word “including” and
words of similar import when used in this Agreement shall mean “including
without limitation,” unless otherwise specified; (e) the word “or” shall not be
exclusive; (f) references to “written” or “in writing” include in electronic
form; (g) provisions shall apply, when appropriate, to successive events and
transactions; (h) Atlas and AHD have each participated in the negotiation and
drafting of this Agreement and if an ambiguity or question of interpretation
should arise, this Agreement shall be construed as if drafted jointly by the
Parties and no presumption or burden of proof shall arise favoring or burdening
either Party by virtue of the authorship of any of the provisions in this
Agreement or any interim drafts of this Agreement; (i) a reference to any Person
includes such Person’s successors and permitted assigns; (j) any reference to
“days” means calendar days unless business days are expressly specified; and
(k) when calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period shall be excluded, if the
last day of such period is not a business day, the period shall end on the next
succeeding business day.

Section 6.22 Counterparts. This Agreement may be executed in one or more
counterparts, and by each Party in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or portable document format (PDF)
shall be as effective as delivery of a manually executed counterpart of this
Agreement.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Petro-Technical Services Agreement has been duly
executed and delivered by each Party as of the date first above written.

 

ATLAS ENERGY, INC. By:   /s/ Jonathan Z. Cohen   Name:   Jonathan Z. Cohen  
Title:   Vice Chairman

ATLAS PIPELINE HOLDINGS, L.P.

By:   Atlas Pipeline Holdings GP, LLC, its general partner By:   /s/ Eugene N.
Dubay   Name:   Eugene N. Dubay   Title:   President and Chief Executive Officer

PETRO-TECHNICAL SERVICES AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

SCHEDULE 1.1

PETRO-TECHNICAL WELLS

***

PETRO-TECHNICAL SERVICES AGREEMENT

SCHEDULE 1.1

 

i



--------------------------------------------------------------------------------

SCHEDULE 2.1

PETRO-TECHNICAL SERVICES

The Petro-Technical Services to be performed pursuant to this Agreement are
limited to the following professional consulting activities for the
Petro-Technical Wells, as requested by AHD pursuant to the below procedure, in
connection with oil and/or gas wells to be drilled by AHD during the term of
this Agreement:

(1) planning for the drilling of a well, including geologic and geophysical
services;

(2) designing a well and related production, tankage and gathering facilities;

(3) drilling a well;

(4) stimulating a well, including the hydraulic fracture thereof;

(5) completing a well;

(6) equipping a well for production, including production, tankage and gathering
facilities; and

(7) such other professional services and duties as are customarily and
ordinarily required in the regular course of planning, designing, drilling,
stimulating, completing and equipping oil and/or gas wells.

In the event AHD wishes to procure any or all of the foregoing Petro-Technical
Services, AHD shall provide Atlas a written, detailed scope of work for the
specific activity(ies) AHD wishes to conduct. Within fifteen (15) business days
from receipt of the scope of work, Atlas shall provide AHD a written work order
detailing the Petro-Technical Services to be performed pursuant to the scope of
work and this Agreement. Unless AHD provides Atlas any written objection or
clarification within five (5) business days, Atlas shall commence the
performance of the requested Petro-Technical Services pursuant to the terms of
this Agreement.

PETRO-TECHNICAL SERVICES AGREEMENT

SCHEDULE 2.1

 

ii



--------------------------------------------------------------------------------

SCHEDULE 2.5

INITIAL PROJECT MANAGERS

For Atlas:

For Pennsylvania — Greg Muse

For Michigan — Phil Koro

For AHD: Jeffrey Simmons

INITIAL PROJECT MANAGERS

SCHEDULE 2.5

 

iii